Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered December 2, 2005, which, to the extent appealed from, denied the motion by defendants Danfords Port Jefferson and Oaktree Capital Management for summary judgment, unanimously affirmed, without costs.
There are questions of fact as to the marina owners’ responsibility for an allegedly defective ladder that injured plaintiff *278while she was a passenger on a docked boat, specifically, whether they actually installed the ladder, and whether it was defective at the time of the accident (see Schnur v City of New York, 298 AD2d 332 [2002]; Ohanessian v Chase Manhattan Realty Leasing Corp., 193 AD2d 567 [1993]). Concur—Saxe, J.P., Sullivan, Nardelli, Sweeny and Malone, JJ.